Case: 20-60701     Document: 00515727863         Page: 1     Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 1, 2021
                                  No. 20-60701                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dustin Powell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:16-CR-75-2


   Before Stewart, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Dustin Powell, federal prisoner # 19791-043, appeals the district
   court’s denial of his motion for compassionate release under the First Step
   Act. See 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied Powell’s
   motion on the ground that he failed to exhaust his administrative remedies


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60701       Document: 00515727863         Page: 2    Date Filed: 02/01/2021




                                    No. 20-60701


   prior to filing his motion as is required by § 3582(c)(1)(A). See United States
   v. Franco, 973 F.3d 465, 467 (5th Cir. 2020), cert. denied, No. 20-5997, 2020
   WL 7132458 (U.S. Dec. 7, 2020).
            Although we review a district court’s denial of a motion for
   compassionate release under § 3582(c)(1)(A)(i) for abuse of discretion,
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020), the parties
   contend that our review in this case is de novo because the issue presented is
   purely legal or a matter of statutory interpretation. We need not determine
   the standard of review as Powell cannot prevail even under the more lenient
   de novo standard. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.
   2008).
            A district court may grant a prisoner compassionate release pursuant
   to § 3582(c)(1)(A)(i). See Franco, 973 F.3d at 467. A § 3582(c)(1)(A)
   compassionate release motion may be filed by a defendant after “[he] has
   fully exhausted all administrative rights to appeal a failure of the Bureau of
   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
   from the receipt of such a request by the warden of the defendant’s facility,
   whichever is earlier.”       18 U.S.C. § 3582(c)(1)(A).         The pre-filing
   administrative exhaustion requirement is not jurisdictional, but it is a
   mandatory claim-processing rule. See Franco, 973 F.3d at 467-68.
            Powell first submitted his request for compassionate release to the
   warden of his correctional facility on April 15, 2020. His motion for
   compassionate release was received and docketed in the district court on May
   11, 2020, or 26 days after he submitted his request to the warden. Because
   he failed to allow the statutory 30-day period to lapse before filing his motion
   and he otherwise fails to show that he fully exhausted all administrative rights
   to appeal, we discern no error in the district court’s denial of his motion for
   failure to exhaust. See Franco, 973 F.3d at 467-68. His argument that he




                                          2
Case: 20-60701     Document: 00515727863             Page: 3   Date Filed: 02/01/2021




                                      No. 20-60701


   complied with § 3582(c)(1)(A), because 30 days elapsed from the dates that
   he submitted his requests for compassionate release to the warden and the
   date that the district court ruled on his motion is unavailing. See id. at 468
   (“The First Step Act, in clear language, specifies what a defendant must do
   before [he] files a motion for compassionate release in federal court.”
   (emphasis added)). Likewise, Powell’s argument that he should be excused
   from complying with § 3582(c)(1)(A)’s exhaustion requirement based on
   equitable reasons is also unavailing. See Ross v. Blake, 136 S. Ct. 1850, 1857
   (2016); Franco, 973 F.3d at 468.
          AFFIRMED.




                                           3